Cite as 2014 Ark. 71

                SUPREME COURT OF ARKANSAS
                                       No.   CR-13-1106

                                                  Opinion Delivered February 13, 2014
ANTHONY O. CRAIGG                                 PRO SE MOTIONS FOR
                               APPELLANT          APPOINTMENT OF COUNSEL, TO
                                                  STAY APPEAL, AND TO REINVEST
v.                                                JURISDICTION IN THE TRIAL
                                                  COURT [WASHINGTON COUNTY
STATE OF ARKANSAS                                 CIRCUIT COURT, 72CR-11-986]
                                 APPELLEE
                                                  HONORABLE WILLIAM A. STOREY,
                                                  JUDGE

                                                  APPEAL DISMISSED; MOTION TO
                                                  REINVEST JURISDICTION IN THE
                                                  TRIAL COURT DENIED; MOTIONS
                                                  FOR APPOINTMENT OF COUNSEL
                                                  AND TO STAY APPEAL MOOT.


                                        PER CURIAM

       In 2011, petitioner Anthony O. Craigg was found guilty by a jury of rape and was

sentenced as a habitual offender to life imprisonment without parole. This court affirmed.

Craigg v. State, 2012 Ark. 387, ___ S.W.3d ___.

       Appellant subsequently filed in the trial court a timely, verified pro se petition for

postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2011), alleging that

he had not been afforded effective assistance of counsel.1 The trial court denied the petition

after holding an evidentiary hearing, and appellant timely lodged this appeal. Now before us are

appellant’s motions for appointment of counsel, to stay the appeal, and to reinvest jurisdiction


       1
        Appellant filed an amended petition without obtaining leave of the trial court to do so
as required by Rule 37.2(e). Nevertheless, appellant was allowed by the trial court to address
in the evidentiary hearing any issue contained in the amended petition that he desired to raise.
                                       Cite as 2014 Ark. 71

in the trial court to consider issues not addressed in the order.

       With respect to the motion to reinvest jurisdiction in the trial court, if there were issues

that were not addressed by the trial court in its order, appellant was obligated to obtain a ruling

on the claims before proceeding with an appeal from the order. Hogan v. State, 2013 Ark. 223

(per curiam) (citing Watkins v. State, 2010 Ark. 156, 362 S.W.3d 910 (per curiam)). The record

on appeal reflects that appellant filed several motions to obtain a ruling on unresolved issues at

the same time that he filed his notice of appeal. Those motions were denied by the court but

not until after the notice of appeal had been filed. Appellant then filed a motion to set aside the

order that had denied the Rule 37.1 petition. The motion was denied on the basis that a notice

of appeal had been filed in the matter.

       In situations where an appellant has filed a valid, timely request for a ruling on an omitted

issue in a Rule 37.1 proceeding, the time for filing a notice of appeal is extended in a manner

similar to the extension allowed for filing a notice of appeal after a posttrial motion. See Ark.

R. App. P.–Crim. 2(b) (2013). The holding is limited to those situations in which the trial court

is specifically asked in a timely filed motion to rule on an unresolved issue raised in the Rule 37.1

petition. In doing so, we recognized a very narrow exception to the rule of finality of the

judgment in an order denying Rule 37.1 relief that is necessary because the failure to obtain a

ruling on an omitted issue precludes this court from review on appeal. See Robbins v. State, 2010
Ark. 312 (per curiam); Lewis v. State, 2012 Ark. 355, ___ S.W.3d ___ (per curiam). Here,

appellant could have filed his motions for a ruling on omitted issues and awaited action by the

court on them or filed an amended notice of appeal after the motions had been acted on by


                                                 2
                                       Cite as 2014 Ark. 71

court; instead, he chose to proceed with an appeal of the original order. He did not conform

to the prevailing rules of procedure with respect to appealing the order or obtaining action on

the issues alleged to have been omitted, and this court will not reinvest jurisdiction in the trial

court to consider those issues now.

       As to the other motions filed in this appeal, we need not consider the merits of the

motions because it is clear from the record that appellant could not prevail if an appeal were

permitted to go forward. An appeal from an order that denied a petition for postconviction

relief will not be allowed to proceed where it is clear that the appellant could not prevail. Jordan

v. State, 2013 Ark. 469 (per curiam); Holliday v. State, 2013 Ark. 47 (per curiam); Bates v. State,

2012 Ark. 394 (per curiam); Martin v. State, 2012 Ark. 312 (per curiam). Accordingly, the appeal

is dismissed, and the motions are moot.

       A review of the petition and the order reveals no error in the trial court’s decision to deny

relief. When considering an appeal from a trial court’s denial of a Rule 37.1 petition based on

ineffective assistance of counsel, the sole question presented is whether, based on a totality of

the evidence under the standard set forth by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984), the trial court clearly erred in holding that counsel’s

performance was not ineffective. Taylor v. State, 2013 Ark. 146, ___ S.W.3d ___.

       The benchmark for judging a claim of ineffective assistance of counsel must be “whether

counsel’s conduct so undermined the proper functioning of the adversarial process that the trial

cannot be relied on as having produced a just result.” Strickland, 466 U.S. at 686. Pursuant to

Strickland, we assess the effectiveness of counsel under a two-prong standard. First, a petitioner


                                                 3
                                      Cite as 2014 Ark. 71

raising a claim of ineffective assistance must show that counsel made errors so serious that

counsel was not functioning as the “counsel” guaranteed the petitioner by the Sixth Amendment

to the United States Constitution. Williams v. State, 369 Ark. 104, 251 S.W.3d 290 (2007). There

is a strong presumption that trial counsel’s conduct falls within the wide range of professional

assistance, and an appellant has the burden of overcoming this presumption by identifying

specific acts or omissions of trial counsel, which, when viewed from counsel’s perspective at the

time of the trial, could not have been the result of reasonable professional judgment. Henington

v. State, 2012 Ark. 181, 403 S.W.3d 55; McCraney v. State, 2010 Ark. 96, 360 S.W.3d 144 (per

curiam). Second, the petitioner must show that counsel’s deficient performance so prejudiced

petitioner’s defense that he was deprived of a fair trial. Holloway v. State, 2013 Ark. 140, ___

S.W.3d ___. A petitioner making an ineffective-assistance-of-counsel claim must show that his

counsel’s performance fell below an objective standard of reasonableness. Abernathy v. State,

2012 Ark. 59, 386 S.W.3d 477 (per curiam). The petitioner must show that there is a reasonable

probability that, but for counsel’s errors, the fact-finder would have had a reasonable doubt

respecting guilt, i.e., the decision reached would have been different absent the errors. Howard

v. State, 367 Ark. 18, 238 S.W.3d 24 (2006). A reasonable probability is a probability sufficient

to undermine confidence in the outcome of the trial. Id. The language, “the outcome of the

trial,” refers not only to the finding of guilt or innocence, but also to possible prejudice in

sentencing. Id. Unless a petitioner makes both showings, it cannot be said that the conviction

resulted from a breakdown in the adversarial process that renders the result unreliable. Id.

“[T]here is no reason for a court deciding an ineffective assistance claim . . . to address both


                                               4
                                      Cite as 2014 Ark. 71

components of the inquiry if the defendant makes an insufficient showing on one.” Strickland,
466 U.S. at 697.

       A summary of the facts of the case is helpful to understanding the allegations of

ineffective assistance of counsel contained in the Rule 37.1 petition. The State alleged that

appellant engaged in oral sex with a fourteen-year-old victim who was physically helpless in that

he was asleep and unable to consent, in violation of Arkansas Code Annotated section 5-4-

103(a)(2) (Repl. 2006). The State further contended that appellant was a habitual offender

whose prior convictions included a felony conviction from Oklahoma for lewd molestation of

a four-year-old child. The victim, J.P., said that he and appellant decided to go camping. They

set up a campsite at a wooded area that was not visible from nearby roads. At some point, J.P.

fell asleep and awoke to find appellant performing oral sex on him. J.P. struck petitioner in the

face with his knee and fled.

       Counsel for petitioner claimed in a pretrial hearing that the prior conviction from

Oklahoma was inadmissible under Arkansas Rule of Evidence 404(b) (2013), arguing that the

prior conviction did not fall within any exception to Rule 404(b) because it had no independent

relevance to the crime charged. He further contended that the pedophile exception was

inapplicable because there was insufficient similarity between the two incidents, a significant

amount of time had passed since the first incident, and there was no evidence that petitioner had

an intimate relationship with either victim.2 The motion was denied.

       2
         There was evidence at trial with respect to the Oklahoma conviction that appellant, who
was visiting the four-year-old victim’s home, began playing dolls with the victim in her bedroom.
The State charged that, during the play session, appellant pulled down the child’s pants and

                                               5
                                        Cite as 2014 Ark. 71

       As his first claim of ineffective assistance of counsel, appellant alleged that his trial

attorney failed to investigate the prior offense and obtain a transcript of the proceedings in the

case. He contended that counsel should have put on testimony to show that the Oklahoma

offense was not relevant and that counsel should have moved for mistrial when proof of the

prior offense was introduced into evidence. He failed, however, to demonstrate that there was

any specific information that counsel could have acquired from the transcript of the Oklahoma

proceeding to produce a different outcome. In brief, petitioner argued that counsel could have

done more without providing any basis on which counsel could have challenged the introduction

of the prior conviction. The allegation was not supported by facts sufficient to establish that

appellant was prejudiced by counsel’s conduct to the extent that there is a reasonable probability

that, but for counsel’s error, the fact-finder would have had a reasonable doubt respecting guilt,

i.e., the decision reached would have been different absent the error. A conclusory claim is not

a ground for postconviction relief. Munnerlyn v. State, 2013 Ark. 339 (per curiam); Glaze v. State,

2013 Ark. 141 (per curiam). The burden is entirely on the petitioner in a Rule 37.1 proceeding

to provide facts that affirmatively support the claims of prejudice. Thacker v. State, 2012 Ark. 205

(per curiam); Jones v. State, 2011 Ark. 523 (per curiam); Payton v. State, 2011 Ark. 217 (per curiam).

       Appellant next contended that his attorney failed to interview the prospective trial

witnesses to learn what their testimony would be and share that information with him. He



performed oral sex on the child. Appellant was charged under a statute that provided that it was
a felony to knowingly and intentionally look upon, touch, maul, or feel the body or private parts
of a child under sixteen in a lewd and lascivious manner. Appellant entered a plea of guilty to
the charge in 1995 and was sentenced to twenty years’ imprisonment with ten years suspended.

                                                  6
                                      Cite as 2014 Ark. 71

alleged that, had he had that information, he would have been able to prepare to defend “against

testimony that had nothing to do with guilt.” Without further explanation, appellant asserted

that counsel’s conduct led to the prosecutor’s questioning a detective about “his own family

experience and crying on the stand” so that the jury was caused to think that the detective was

a victim too. The record lodged on direct appeal from the judgment-and-commitment order

reveals that a detective testified that he had learned that the victim had Asperger syndrome and

that the detective became emotional when he said that his nephew also suffered from the

syndrome. Counsel objected to the testimony and moved for a mistrial. The trial court denied

the motions but admonished the jury that the witness’s demeanor should not be considered in

its deliberations. Counsel also renewed his request for a mistrial and moved for a directed

verdict. It is evident that counsel challenged the evidence concerning Asperger syndrome, and

appellant did not explain in his petition what information counsel could have gleaned from

interviews with prospective witnesses that would have been beneficial to the defense or

otherwise articulate how counsel’s failure to interview witnesses prejudiced the defense with

respect to testimony of the detective or any other witness. As a result, the allegation fell short

of establishing that counsel was ineffective under the Strickland standard.

       In his third claim of ineffective assistance of counsel, appellant faulted counsel for not

objecting or moving for a mistrial when the State put on testimony by the victim’s counselor that

the victim had Asperger syndrome. Appellant argued that the witness who was testifying did not

make the diagnosis and that there was no testimony to confirm the diagnosis. Appellant did not

demonstrate that counsel was ineffective because he did not show that there was any basis on


                                                7
                                       Cite as 2014 Ark. 71

which to challenge the witness’s testimony. Again, the allegation was conclusory in nature, and

conclusory claims are not a ground for postconviction relief under the Rule.

       In his next allegation, appellant contended that counsel did not conduct an adequate

pretrial investigation. First, he contended that counsel should have acquired and put into

evidence transcripts of the victim’s interviews with the police that would have allowed the

defense to confront the victim on whether the victim was “basically asleep” when the offense

occurred. Appellant also argued that tapes of the interviews could have cast doubt in the jurors’

minds that enough time had elapsed from the time he and the victim arrived at the campsite and

the offense occurred for the victim, who had not taken his sleep medication, to be asleep.3 He

further alleged that counsel should have investigated the crime scene to obtain information

concerning rainfall, river conditions, and the location of the campsite to challenge the testimony

of witnesses that indicated that the campsite was in a secluded location.

       To prevail on his claim that trial counsel was ineffective for failing to adequately

investigate and prepare for trial, the petitioner in a Rule 37.1 petition must show how a more

searching pretrial investigation or better preparation would have changed the results of the trial.

Mason v. State, 2013 Ark. 492, ___ S.W.3d ___; see also Bond v. State, 2013 Ark. 298, ___ S.W.3d

___ (per curiam). Specifically, the petitioner must delineate the actual prejudice that arose from

the alleged failure to investigate and demonstrate a reasonable probability that additional



       3
        Appellant exercised his right of allocution before sentence was pronounced and said to
the court, “I did what I did with [J.P.] but nobody was ever asleep at any time.” It was
appellant’s position in the Rule 37.1 petition that counsel should have acted to establish to the
jury that the victim was not asleep and physically helpless when the offense occurred.

                                                8
                                        Cite as 2014 Ark. 71

preparation and the information that would have been uncovered with further investigation

could have changed the outcome of the trial. Mason, 2013 Ark. 492; see also Bryant v. State, 2013
Ark. 305, ___ S.W.3d ___ (per curiam). Here, appellant did not establish with factual

substantiation that further investigation would have changed the outcome of the trial.

       Appellant also urged the trial court to grant postconviction relief on the ground that his

attorney had made him state before the jury that he had chosen against the advice of counsel not

to testify. The record on direct appeal, however, reflects that appellant was asked outside the

presence of the jury before the jury instructions were given in the first phase of the bifurcated

trial whether he had chosen not to testify, and he agreed that he had done so. As the trial record

refuted the claim that the jury heard the statement and appellant offered nothing to show that

the statement was indeed made before the jury at some point, there was no basis for a finding

of ineffective assistance of counsel.

       In his final claim of ineffective assistance of counsel, appellant contended that counsel

had failed to complete his closing argument for the defense. He referred to counsel’s having

stated, “Having been a former prosecutor,” at which time, the State objected to the relevance

of the remark. Counsel immediately withdrew the comment and proceeded with the closing

argument. Contrary to appellant’s contention in the Rule 37.1 petition that counsel failed to

conclude the argument with reasons why the jury should find him not guilty, counsel continued

to speak and concluded the argument. Appellant did not point to any prejudice to the defense

that arose from the closing argument, except for his apparent dissatisfaction with the outcome

of the trial. A claim without a specific showing of error on counsel’s part is not sufficient to


                                                 9
                                     Cite as 2014 Ark. 71

establish that counsel prejudiced the defense. See Smith v. State, 2010 Ark. 137, 361 S.W.3d 840

(per curiam).

       Appeal dismissed; motion to reinvest jurisdiction in the trial court denied; motions for

appointment of counsel and to stay appeal moot.

       Anthony O. Craigg, pro se appellant.

       No response.




                                              10